EXHIBIT 10.2

 

Lock-Up Agreement

 

This Lock-up Agreement, dated September 30, 2019, is by and between BioCorRx
Inc., a Nevada corporation (the “Company”) and BICX Holding Company LLC (the
“Investor”) (referred to collectively herein as the “Parties”).

 

WHEREAS, the Company and the Investor entered into a Conversion Agreement dated
September 30, 2019, pursuant to which the Company has agreed to issue to the
Investor two million two hundred twenty seven thousand five hundred seventy five
(2,227,575) shares of the Company’s common stock, par value $0.001 per share to
convert the remaining principal due and owing on a certain senior secured
convertible promissory note in the amount equal to $4,160,000 (the “Conversion
Shares”); and

 

WHEREAS, the Company has filed an S-1 registration statement with the United
States Securities and Exchange Commission (the “SEC”) on February 14, 2019
pursuant to which the Company intends to conduct a public offering of its
securities to raise gross proceeds to the Company of at least $10,000,000
(subject to adjustment in the Company’s sole discretion) (the “Public
Offering”).

 

NOW, THEREFORE, the Company and the Investor agree as follows:

 

Without the prior written consent of the Company, the Investor will not, during
the period commencing on the date hereof and ending six (6) months following the
initial closing of the Public Offering (the “Lock-Up Period”), (1) offer,
pledge, sell, contract to sell, grant, lend, or otherwise transfer or dispose
of, directly or indirectly, the Conversion Shares; (2) enter into any swap or
other arrangement, hedge or transaction that transfers to another, in whole or
in part, directly or indirectly, any of the economic consequences of ownership
of the Conversion Shares; (3) make any demand for or exercise any right with
respect to the registration of any Lock-Up Securities; or (4) publicly disclose
the intention to make any offer, sale, pledge or disposition, or to enter into
any transaction, swap, hedge or other arrangement relating to any Conversion
Shares. Notwithstanding the foregoing, and subject to the conditions below, the
Investor may transfer Conversion Shares without the prior written consent of the
Company in connection with (a) transfers of Conversion Shares as a bona fide
gift, by will or intestacy or to a family member or trust for the benefit of a
family member (for purposes of this Lock-up Agreement, “family member” means any
relationship by blood, marriage or adoption, not more remote than first cousin);
(b) by operation of law, such a pursuant to a qualified domestic order or in
connection with a divorce settlement; or (c) if the Investor, directly or
indirectly, controls a corporation, partnership, limited liability company or
other business entity, any transfers of Conversion Shares to any shareholder,
partner or member of, or owner of similar equity interests in, the Investor, as
the case may be; provided that in the case of any transfer pursuant to the
foregoing clauses (a), (b) or (c), (i) any such transfer shall not involve a
disposition for value, (ii) each transferee shall sign and deliver to the
Company a lock-up agreement substantially in the form of this Lock-Up Agreement
and (iii) no filing under Section 16(a) of the Securities Exchange Act of 1934,
as amended, shall be required or shall be voluntarily made. The Investor also
agrees and consents to the entry of stop transfer instructions with the
Company’s transfer agent and registrar against the transfer of the Conversion
Shares except in compliance with this Lock-Up Agreement. Notwithstanding the
foregoing, in the event that the Public Offering is terminated or abandoned
prior to closing then the Lock-Up Period shall expire upon the later of the date
which is six (6) months from the date hereof or thirty (30) days from the date
of such termination or abandonment.

 

The Investor and the Company hereby represents and warrants that it has full
power and authority to enter into this Lock-Up Agreement and that this Lock-Up
Agreement has been duly authorized and constitutes the legal, valid and binding
obligation of the Investor and the Company, enforceable in accordance with its
terms. Upon request, the Investor will execute any additional documents
necessary in connection with the enforcement hereof.

 

The Investor understands that the Conversion Shares are “restricted securities”
under applicable federal securities laws and that the Securities Act of 1933, as
amended (the “Securities Act”) and the rules of the SEC provide in substance
that the Investor may dispose of the Conversion Shares only pursuant to an
effective registration statement under the Securities Act or an exemption
therefrom, and the Investor understands that the Company has no obligation or
intention to register the offer or sale any of the Conversion Shares, or to take
action so as to permit sales pursuant to the Securities Act (including Rule 144
thereunder).

 



 

 1


  



 

The Investor understands that the Company is relying upon this Lock-Up Agreement
in proceeding toward the issuance of the Conversion Shares. The Investor further
understands that this Lock-Up Agreement is irrevocable and shall be binding upon
the Investor’s heirs, legal representatives, successors and assigns.

 

This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada, without regard to the conflict of laws principles
thereof. This Lock-Up `Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Lock-Up Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof

 

Please indicate acceptance and approval of this Lock-Up Agreement by signing
below:

 



BIOCORRX INC.

 

 

BICX HOLDING COMPANY LLC

 

     /s/ Lourdes Felix  /s/ Travis Mullen Lourdes Felix  Travis Mullen Chief
Financial Officer  

Manager

 



 



 

 2



 